Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s election of Group I, claims 1-10 and 16, without traverse in the reply filed on 07/12/2022 is acknowledged. Thus, claims 1-19 are pending in this application, claims 1-10 and 16 is now under consideration for examination; and claims 11-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Priority
This application is a 371 of PCT/US2018/043377 filed on 07/24/2018 and applicants’ claim for the benefit of priority under 35 U.S.C. 119(e) to the Provisional Application: 62/536,307 filed on 07/24/2017 is acknowledged. 
Objections-Abstract/Specification
I. The Abstract of the disclosure is objected to because, Abstract should be on a separate sheet of paper. The abstract of the disclosure is objected to because the abstract is presented as part of the first page of a WO publication. The abstract should be presented as a single sheet apart from all other bibliographic material including the information included on the first page of a WO publication. If EFS is used to submit a replacement abstract, the appropriate abstract (ABST) document code should be used for the one-page document. Correction is required. See MPEP § 608.01 (b).
Specification-Objection/Sequence Compliance
II. Applicants’ are advised that the application is not in compliance with 37 CFR §§ 1.821-1.825. This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR §§ 1.821-1.825. Specifically, applicants’ are required to comply with the sequence rules by inserting the sequence identification numbers of all sequences within the claims and/or specification. It is particularly noted that Fig. 7 and page 25 of specification recite many oligo-nucleotides and oligo-amino acid sequences, but applicants’ fail to provide the SEQ ID NO: (sequence identifiers) to all the sequences recited in the specification; i.e., nucleotides 10 (ten) or more and amino acids 4 (four) or more. Sequences must be referred to by their sequence identifiers, see particularly 37 CFR 1.821(d). If the sequences appearing in the specification do not have SEQ ID NO: assigned to them, then an amendment to the sequence listing will be required as well. There must not be any new matter submitted, therefore it is important to be careful to include only the sequences that are already disclosed in the current specification. Failure to correct the deficiency will be held a non-responsive to this Office action. Correction and clarification required.
	Sequence Rules: The nucleic acid sequences presented requires having a sequence identifier. In order to comply with the sequence rules Applicants must identify the sequence by providing SEQ ID NO:, and where required provide a new version of the sequence listing and disk. Applicant must submit a CRF copy and paper copy of the Sequence Listing, a statement that the content of the paper and computer readable copies are the same and where applicable include no new matter as required by 37 C.F.R. j 1.821(e) or 1.821(9 or 1.821(g) or 1 .825(d), as well as an amendment directing its entry into the specification. Note: If the nucleic acid sequences are already part of the sequence listing and the CRF, Applicants may amend the specification by providing the appropriate SEQ ID NO: or provide the SEQ ID NO, to the legend of the figure(s). Applicant's cooperation is requested in correcting other unidentified sequences of which applicant may become aware of in the specification.
Claims Objections
Claim 7-10 are objected, due to the following informality: Claims 7-10 contain abbreviation; “HCV NS3” in the claims. Examiner suggests at least in the first recitation of the abbreviation, expanding it to recite the full form of what the abbreviation stands for/should be defined upon its first use in the claims. For examination purposes “HCV NS3 in claims 7-10 is interpreted as “Hepatitis C virus Non-Structural protein 3”. Appropriate correction is required.
Claim Rejections: 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	I. In claims 7-10, the claims recite the term “HCV NS3” however, the term appears to be an abbreviation which may have multiple meanings in the art and it is not which one or more interpretation applicant intends by the claims. Clarification is required. Please note; however this ground may be overcome by reciting the expanded term preceding the parenthetic abbreviation in the first instance in the claims, for example, by reciting in claim “Hepatitis C virus Non-Structural protein 3 (HCV NS3)”, or by other appropriate amendment.
	II. Claims 8-10 are indefinite for reciting a "HCV NS3 protease comprises at least one mutation…". First, both a mutant protease and a wild-type protease that is not considered to be a mutant are both proteases.  As such, it is not possible to determine what structure is a mutant protease without referencing a specific structure that is not considered to be a mutant protease (wild-type/non-mutated), which is not recited in the claims. Claim 8-10 is indefinite in the recitation of "HCV NS3 protease comprises at least one mutation… V36M, T54A ….and D168Y" for the following reasons. The reference to specific amino acid residues 36, 54… and 168 is unclear and confusing in the absence of the specific sequence structure. It is suggested that if the sequence of the wild-type protease is disclosed in the sequence listing, the corresponding sequence identifier (i.e., SEQ ID NO: X) be used in the claim. Furthermore, as written; the claim reads on yet to be discovered protease and additionally it is not clear which specific version and the corresponding structure is being referred to in the claims, as public databases are constantly curated and revised. Correction and clarification is required. 
Claim Rejections: 35 U.S.C. 112(d) 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 and claims 8-10 depending therefrom is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites “…and second protease …” and depends from independent claim 1; said claim 1 recites only one protease “a first protease”, no “second protease” is recited in claim 1 and does not further limit claim 1. Dependent claims 7-10 broadens the scope of independent claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	The U.S. Court of Appeals for the Federal Circuit indicated that although the requirements of pre-AIA  35 U.S.C. 112, 4th paragraph, are related to matters of form, non-compliance with pre-AIA  35 U.S.C. 112, 4th paragraph, renders the claim unpatentable just as non-compliance with other paragraphs of 35 U.S.C. 112 would. See Pfizer, Inc. v. Ranbaxy Labs., Ltd., 457 F.3d 1284, 1291-92, 79 USPQ2d 1583, 1589-90 (Fed. Cir. 2006) (holding a dependent claim in a patent invalid for failure to comply with pre-AIA  35 U.S.C. 112, 4th paragraph). Therefore, if a dependent claim does not comply with the requirements of 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, the dependent claim should be rejected under pre-AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as unpatentable rather than objecting to the claim. See also MPEP § 608.01(n),subsection III, “Infringement Test” for dependent claims.
Claim Rejections: 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”).  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”
“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  . . ., reduction to drawings . . ., or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.”  MPEP 2163.
Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.

The claims recite the following broadly claimed genera: Claims 1-10 and 16 recite a genera of fusion proteins comprising ”any first polypeptide of interest” of undefined and unlimited structures and “any first protease and any substrate of said protease” having no specific structural elements/undefined and unlimited structures for the claimed proteases and substrates (as in claims 1-4 and 16); said composition comprising “any second protease” with the desired biochemical properties (as in claims 5-6); said protease is any “HCV NS3” having certain residues mutated at positions V36M, T54A … and D168Y with reference to any undefined “HCV NS3” amino acid sequence and having the desired biochemical properties (as in claims 7-10; only certain amino acid residue positions are defined, the remainder of the “HCV NS3” molecule/structure is undefined; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (d) rejections above for claims interpretation).
The structural elements recited in claims 1-10 and 16 are not sufficient structure to any first polypeptide of interest and to form a protease of any kind. There in inherent unpredictability in regards to which amino acid sequences may have protease activity and possibly fall within the claims and those amino acid sequences that do not have protease activity and the corresponding mutants having the desired biochemical properties. As such, claims 1-10 and 16 recite genera of biomolecules described only by a functional characteristic (i.e., being a protease, a substrate for said protease and any first polypeptide of interest), without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.” Further, without any structural limitations for structural features that actually provide for protease activity, claims 1-10 and 16 have no defined outer bounds for the scope of genera of fusion proteins comprising “any first polypeptide of interest” of undefined and unlimited structures; “any first protease”, “any second protease” and “any substrate of said proteases” having no specific structural elements/undefined and unlimited structures for the claimed proteases and substrates that fall within the scope of the claims. Due to the literal unlimited structural scope of the claims, it is not possible to provide for a representative number of species that adequately described are representative of the entire genus having no fixed structural outer boundaries. Further, such genera of altered proteases as recited lack “a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials”  and without any required structure that is sufficient for providing the recited protease activity, the recited genera lack disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. The claims lack adequate written description in the as-filed specification for the reasons stated.
No information, beyond the characterization of few species: specific mutants/variants of SEQ ID NO: 1 consisting of specific amino acid residue changes/substitutions at the recited specific positions V36M, T54A … and D168Y in the amino acid sequence of SEQ ID NO: 1 and having protease activity and the desired biochemical properties, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides.
	The genus of polypeptides required in the claimed invention is an extremely large structurally and functionally variable genus. While the argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of SEQ ID NO: 1 consisting of specific amino acid residue changes/substitutions at the recited specific positions V36M, T54A … and D168Y in the amino acid sequence of SEQ ID NO: 1and having protease activity, since one could use structural homology to isolate those polypeptides and the encoding polynucleotides recited in the claims. The art clearly teaches the “Practical Limits of Function Prediction”: (a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105).
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein’s role fundamentally (page 323, paragraph 1). 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of few species: specific mutants/variants of SEQ ID NO: 1 consisting of specific amino acid residue changes/substitutions at the recited specific positions V36M, T54A … and D168Y in the amino acid sequence of SEQ ID NO: 1 and having protease activity and the desired biochemical properties, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides. As the claimed genera of polypeptides having widely variable structure and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features” (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, published in the Official Gazette and also available at www.uspto.gov. 

Enablement
Claims 1-10 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, because the specification is enabling for the characterization of few species: specific mutants/variants of SEQ ID NO: 1 consisting of specific amino acid residue changes/substitutions at the recited specific positions V36M, T54A … and D168Y in the amino acid sequence of SEQ ID NO: 1 and having protease activity and the desired biochemical properties. However, specification does not reasonably provide enablement for a genera of fusion proteins comprising ”any first polypeptide of interest” of undefined and unlimited structures and “any first protease and any substrate of said protease” having no specific structural elements/undefined and unlimited structures for the claimed proteases and substrates (as in claims 1-4 and 16); said composition comprising “any second protease” with the desired biochemical properties (as in claims 5-6); said protease is any “HCV NS3” having certain residues mutated at positions V36M, T54A … and D168Y with reference to any undefined “HCV NS3” amino acid sequence and having the desired biochemical properties (as in claims 7-10; only certain amino acid residue positions are defined, the remainder of the “HCV NS3” molecule/structure is undefined; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (d) rejections above for claims interpretation). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 8 USPQ 2nd 1400 (Fed. Cir. 1988)) as follows: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claim(s).
Claims 1-10 and 16 are so broad as to encompass: a genera of fusion proteins comprising ”any first polypeptide of interest” of undefined and unlimited structures and “any first protease and any substrate of said protease” having no specific structural elements/undefined and unlimited structures for the claimed proteases and substrates (as in claims 1-4 and 16); said composition comprising “any second protease” with the desired biochemical properties (as in claims 5-6); said protease is any “HCV NS3” having certain residues mutated at positions V36M, T54A … and D168Y with reference to any undefined “HCV NS3” amino acid sequence and having the desired biochemical properties (as in claims 7-10; only certain amino acid residue positions are defined, the remainder of the “HCV NS3” molecule/structure is undefined; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (d) rejections above for claims interpretation). The scope of the claim is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of encoded polypeptides broadly encompassed by the claims. Since the amino acid sequence of a protein encoded by a polynucleotide determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence and the respective codons in its polynucleotide, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the encoded proteins' structure relates to its function. However, in this case the disclosure is limited to the characterization of few species: specific mutants/variants of SEQ ID NO: 1 consisting of specific amino acid residue changes/substitutions at the recited specific positions V36M, T54A … and D168Y in the amino acid sequence of SEQ ID NO: 1 and having protease activity and the desired biochemical properties. It would require undue experimentation of the skilled artisan to make and use the claimed polypeptides i.e., a genera of fusion proteins comprising ”any first polypeptide of interest” of undefined and unlimited structures and “any first protease and any substrate of said protease” having no specific structural elements/undefined and unlimited structures for the claimed proteases and substrates (as in claims 1-4 and 16); said composition comprising “any second protease” with the desired biochemical properties (as in claims 5-6);  said protease is any “HCV NS3” having certain residues mutated at positions V36M, T54A … and D168Y with reference to any undefined “HCV NS3” amino acid sequence and having the desired biochemical properties (as in claims 7-10; only certain amino acid residue positions are defined, the remainder of the “HCV NS3” molecule/structure is undefined; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (d) rejections above for claims interpretation). The specification provides no guidance with regard to the making of variants and mutants or with regard to other uses. In view of the great breadth of the claims, amount of experimentation required to make and use the claimed polynucleotides and polypeptides, the lack of guidance, working examples, and unpredictability of the art in predicting function from a polypeptide primary structure (for example, see Whisstock et al., (Q Rev Biophys. 2003, Aug. 36 (3): 307-340) Prediction of protein function from protein sequence and structure, the claimed invention would require undue experimentation. As such, the specification fails to teach one of ordinary skill how to use the full scope of the polypeptides encompassed by the claims. While enzyme isolation techniques, recombinant and mutagenesis techniques are known, and it is not routine in the art to screen for multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions. 
	The specification does not support the broad scope of the claims which encompass: a genera of fusion proteins comprising ”any first polypeptide of interest” of undefined and unlimited structures and “any first protease and any substrate of said protease” having no specific structural elements/undefined and unlimited structures for the claimed proteases and substrates (as in claims 1-4 and 16); said composition comprising “any second protease” with the desired biochemical properties (as in claims 5-6);  said protease is any “HCV NS3” having certain residues mutated at positions V36M, T54A … and D168Y with reference to any undefined “HCV NS3” amino acid sequence and having the desired biochemical properties (as in claims 7-10; only certain amino acid residue positions are defined, the remainder of the “HCV NS3” molecule/structure is undefined; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (d) rejections above for claims interpretation), because the specification does not establish: (A) a rational and predictable scheme for modifying specific amino acid residues in any protease having no specific structural elements except for having certain residues mutated at positions V36M, T54A … and D168Y with reference to any undefined “HCV NS3” amino acid sequence and having the desired biochemical properties (only certain amino acid residue positions are defined, the remainder of the “HCV NS3” molecule/structure is undefined; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (d) rejections above for claims interpretation); (B) a rational and predictable scheme for modifying any amino acid residue with an expectation of obtaining the desired biological function; (C) defined core regions/motifs involved in the desired catalytic activity of encoded polypeptide; (D) the tertiary structure of the molecule and folding patterns that are essential for the desired activity and tolerance to modifications; and (E) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
	While as discussed above, the specification provides guidance with regard to the characterization of few species: specific mutants/variants of SEQ ID NO: 1 consisting of specific amino acid residue changes/substitutions at the recited specific positions V36M, T54A … and D168Y in the amino acid sequence of SEQ ID NO: 1 and having protease activity and the desired biochemical properties, however, the scope of claims 1-10 and 16 is so broad and the lack of guidance either in the specification or in the prior art, the claims 1-10 and 16  remains not commensurate in scope with the enabled invention and therefore for the rejected claims, this would clearly constitute undue experimentation. While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed (guided mutants). Such guidance has not been provided in the instant specification or in the prior art. The art also teaches the following regarding complexity of the structure/function relationship: The reference of Chica et al., (Curr. Opin. Biotechnol., 2005, Vol. 16: 378-384) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships. The reference of Sen et al., (Appl. Biochem. Biotechnol., 2007, Vol.143: 212-223), teaches in vitro recombination techniques such as DNA shuffling, staggered extension process (STEP), random chimera genesis on transient templates (RACHITT), iterative truncation for the creation of hybrid enzymes (ITCHY), recombined extension on truncated templates (RETT), and so on have been developed to mimic and accelerate nature's recombination strategy. However, such rational design and directed evolution techniques only provide guidance for searching and screening for the claimed polypeptide which is not guidance for making and/or using the claimed polypeptide. Additionally, knowledge is not extant in the art to assay all possible enzymatic activities, how to express all possible enzymes or how predictably assay for such activities.    
 	Thus, applicants’ have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including polypeptides with an enormous number of modifications. The scope of the claim must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1975)). Without sufficient guidance, determination of polypeptides having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue. See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Although the claims are examined in the light of the specification, specification cannot be read into the claims, i.e., the limitations of the specification cannot be read into the claims (see MPEP 2111 R-5). 
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
I. Claims 1-3, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chung et al., (Nature Chem. Biol., 2015, Vol. 11: 713-720, in IDS), when given the broadest reasonable interpretation. 
Chung et al., (Nature Chem. Biol., 2015, Vol. 11: 713-720, in IDS) disclose a fusion protein comprising a polypeptide of interest such as PSD95, yellow fluorescent protein… 6 (six) polypeptides of interest, HCV NS3 protease and a substrate for said reference protease (Abstract; Fig. 1, page 714; Col. 2, ¶ 2, page 716; Fig. 4, page 716; fig. 6, page 718; and entire document); said fusion construct fused to amino terminal domain or carboxy terminal domain of said reference polypeptide of interest (Fig. 2-3, page 715); the use of drugs ciluprevir and asunaprevir to control the protein levels and the activity of said reference fusion polypeptide (col. 2, page 715 to page 716). 
Hence, Chung et al., (Nature Chem. Biol., 2015, Vol. 11: 713-720, in IDS) is deemed to anticipate claims 1-3, 7 and 16 of the instant application, when given the broadest reasonable interpretation. 
II. Claims 1-3, 7 and 16 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lin  et al., (US 10,550,379; priority 06/28/2015), when given the broadest reasonable interpretation. 
Lin  et al., (US 10,550,379; priority 06/28/2015) disclose a fusion protein comprising a polypeptide of interest such as PSD95, yellow fluorescent protein… 6 (six) polypeptides of interest, HCV NS3 protease and a substrate for said reference protease (Abstract; Fig. 1-14; and entire document); said fusion construct fused to amino terminal domain or carboxy terminal domain, targeting sequences to a catalytic domain, a ligand binding domain, and protein-protein interaction motifs of said reference polypeptide of interest (col. 2, lines 64-67 to col. 3, lines 1-29); the use of drug asunaprevir and telaprevir to control the protein levels and the activity of said reference fusion polypeptide (claims; and entire document). 
Hence, Lin  et al., (US 10,550,379; priority 06/28/2015) is deemed to anticipate claims 1-3, 7 and 16 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ composition comprising fusion protein with the composition comprising fusion protein of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the composition comprising fusion protein of the prior art does not possess the same material structural and functional characteristics of the composition comprising fusion protein of the instant invention). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung et al., (Nature Chem. Biol., 2015, Vol. 11: 713-720, in IDS) or Lin  et al., (US 10,550,379; priority 06/28/2015) as applied to claims 1-3, 7 and 16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Truong et al., (SPIE BIOS, 2008, Vol. 6868, 686806-1, pages 1-9), McPhee et al., (Antimicrobial agents Chemotherapy, 2012, Vol. 56(7): 3670-3681, in IDS), Ferraro et al.,  (Infection, Gen. Evol., 2014, Vol. 23: 80-85) and Oakes et al., (Methods Enz., Chapter Twenty-Three, 2014, Vol. 546: 491-511). 
	The disclosure of Chung et al., (Nature Chem. Biol., 2015, Vol. 11: 713-720, in IDS) or Lin  et al., (US 10,550,379; priority 06/28/2015) as applied to claims 1-3 and 7 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Chung et al., or Lin  et al.,  do not teach or silent regarding wherein said wherein said protease and said substrate are inserted between two copies of said polypeptide of interest; wherein said composition comprises a second fusion protein comprising second polypeptide of interest and a second protease, … wherein said first protease and said second protease are inhibited by different protease inhibitors (as in claims 4-7); wherein said first HCV NS3 protease comprises V36M, T54A, and S122G mutations and said second HCV NS3 protease comprises F43L, Q80K, S122R, and D168Y mutations; wherein said HCV NS3 protease comprising V36M, T54A, and S122G mutations is resistant to telaprevir (TPV) and sensitive to asunaprevir (ASV) and said HCV NS3 protease comprising F43L, Q80K, S122R, and D168Y mutations is resistant to ASV and sensitive to TPV (as in claims 8-10); and said protein of interest… is a nuclease enzyme (as in claim 16). 
Regarding claims 4 and 5, analogous art Truong et al., (SPIE BIOS, 2008, Vol. 6868, 686806-1, pages 1-9) teach design and construction of fusion proteins including domains of interest or more than one polypeptide of interest depending on the experimental interest i.e., tandem fusions of multiple domains including in vitro experimental data and a tool for predicting the behavior of fusion proteins and predicting the conformational space of fusion proteins (see Abstract; Fig. 1-5; Conclusions; and entire document).
Regarding claims 5-10, the following references teach the structural and functional elements of the instant invention i.e., HCV NS3 protease comprising specific mutations as recited V36M, T54A, S122G mutations and said HCV NS3 protease comprising F43L, Q80K, S122R, and D168Y mutations and the sensitivity or resistance to specific drugs such as asunaprevir and telaprevir as a result of specific amino acid residue changes in said HSV NS3; Applicants’ are directed to the following references: 
Regarding claims 5-10, McPhee et al., (Antimicrobial agents Chemotherapy, 2012, Vol. 56(7): 3670-3681, in IDS) disclose mutations in HCV NS3 protease that confers resistance/sensitivity to drugs asunaprevir and Telaprevir; specifically D168Y mutant highest resistance to asunaprevir and sensitive to Telaprevir of the instant invention (see Abstract;  col. 1, page 3673; Table 1, page 3674; Table 2 & 3, page 3675; Table 4 & 5, page 3676; Table 6, page 3677;  Fig. 4, page 3680; Discussion and entire document).
Similarly, regarding claims 5-10, Ferraro et al., (Infection, Gen. Evol., 2014, Vol. 23: 80-85) disclose mutations in HCV NS3 protease that confers resistance/sensitivity to drugs asunaprevir and Telaprevir of the instant invention (see Abstract; Table 1, page 82; Table 3, page 84; and entire document).  
Regarding claim 16, Oakes et al., (Methods Enz., Chapter Twenty-Three, 2014, Vol. 546: 491-511) disclose protein engineering of nuclease Cas9 including the structure of nuclease Cas9 and selection of domain insertions with desired activity (Abstract; pages 494-498; and entire document)  
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Chung et al., or Lin  et al., and employ the mutant HSV NS3 polypeptides of McPhee et al., and Ferraro et al., that teach structural and functional elements involved resistance/sensitivity to drugs asunaprevir and Telaprevir of the instant invention and further adapt the methods of Truong et al., and Oaks et al., to select any first polypeptide of interest depending on the experimental need, because as said modifications of primary references of Chung et al., or Lin  et al., will lead to a wide repertoire of compositions comprising fusion proteins that will be useful in the study and understanding many biological processes that requires temporal or tissue specific regulation of protein-protein interactions or as methods for metabolic pathway engineering including applications in pharmaceutical industry. Motivation to generate such a modified fusion protein and a skilled artisan will recognize to be a commercial product of importance and useful in understanding and regulating the biological process of interest at the time of the instant invention. The expectation of success is high, because the combined teachings of Chung et al., Lin  et al., Truong et al., McPhee et al., Ferraro et al., and Oaks et al., teach the construction of fusion proteins and said references also provide the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
	Hence, claims 1-10 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chung et al., (Nature Chem. Biol., 2015, Vol. 11: 713-720, in IDS) or Lin  et al., (US 10,550,379; priority 06/28/2015) as applied to claims 1-3, 7 and 16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Truong et al., (SPIE BIOS, 2008, Vol. 6868, 686806-1, pages 1-9), McPhee et al., (Antimicrobial agents Chemotherapy, 2012, Vol. 56(7): 3670-3681, in IDS), Ferraro et al.,  (Infection, Gen. Evol., 2014, Vol. 23: 80-85) and Oakes et al., (Methods Enz., Chapter Twenty-Three, 2014, Vol. 546: 491-511).
Allowable Subject Matter/Conclusion
None of the claims are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652